 



EXECUTIVE EMPLOYMENT AGREEMENT

 

Dated as of March 1, 2017

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the date first
set forth above (the “Effective Date”) is entered into by and between Life
Clips, Inc., a Wyoming corporation (the “Company”), and William Singer (the
“Executive”). The Company and Executive may collective be referred to as the
“Parties” and each individually as a “Party.”

 

WHEREAS, the Company desires to employ the Executive as its Executive Vice
President Sales and Marketing of the Company and the Executive desires to serve
in such capacity on behalf of the Company, in each case subject to the terms and
conditions herein;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

 

1.Employment.

 

  (a) Term. The term of this Agreement (the “Initial Term”) shall begin as of
the Effective Date and shall end on the earlier of (i) the second anniversary of
the Effective Date and (ii) the time of the termination of the Executive’s
employment in accordance with Section 3 herein. This Initial Term and any
Renewal Term (as defined below) shall automatically be extended for one or more
additional terms of one (1) year each (each a “Renewal Term” and together with
the Initial Term, the “Term”), unless either the Company or Executive provide
notice to the other Party of their desire to not so renew the Initial Term or
Renewal Term (as applicable) at least thirty (30) days prior to the expiration
of the then-current Initial Term or Renewal Term, as applicable.         (b)
Duties. The Company hereby appoints Executive, and Executive shall serve, as the
Executive Vice President of Sales and Marketing of the Company and shall report
directly to the CEO. The Executive shall have such duties and responsibilities
as are consistent with Executive’s position as Executive Vice President of Sales
and Marketing of the Company. In addition, the Executive shall perform all other
duties and accept all other responsibilities incident to such position as may
reasonably assigned to Executive by the Board of Directors of the Company (the
“Board”).         (c) Board Seat. Executive shall be named as a Director of the
Company upon the Effective Date and shall have the right to serve as a Director
of the Company during the Term and each renewal term.         (d) Best Efforts.
During the Term, the Executive shall devote Executive’s best efforts and full
time and attention to promote the business and affairs of the Company and its
affiliated companies, and shall be engaged in other business activities only to
the extent that such activities are not competitive with the Company and do not
interfere or conflict with Executive’s obligations to the Company hereunder,
including, without limitation, the obligations pursuant to Section 6.
Notwithstanding the foregoing, the Executive may (A) serve on corporate, civic,
educational, philanthropic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments and consult non competitive businesses so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities hereunder. The foregoing shall also not be
construed as preventing the Executive from investing Executive’s assets in such
form or manner as will not require any significant services on Executive’s part
in the operation of the affairs of the businesses or entities in which such
investments are made; provided, however, that the Executive shall not invest in
any business competitive with the Company, except that the Executive shall be
permitted to own not more than 5% of the stock of those companies whose
securities are listed on a national securities exchange or quoted on the OTC
Markets.

 



1

 

 

2.Compensation and Other Benefits. As compensation for the services to be
rendered hereunder, during the Term the Company shall pay to the Executive the
salary and bonuses, and shall provide the benefits, as set forth in this Section
2.

 

  (a) Base Salary. Upon execution of this Agreement, the Company shall pay to
the Executive a salary of $3,500, which shall be payment in full for the
services provided by Executive for the month of February, 2017. Thereafter,
commencing on March 1, 2017, the Company shall pay to the Executive a monthly
salary of $3,500 per month (the “Base Salary”), provided, however, that
following the month in which the Company commences generating revenue from its
operations, the Base Salary shall be increased to $5,000 per month. The Base
Salary may be subject to annual increases (but not decreases), as determined in
the discretion of Board. The Base Salary shall be paid in accordance with the
Company’s payroll policies. Initially the Base Salary shall be paid on a 1099.  
      (b) Commission. The Company shall pay to the Executive a commission of 1%
(the “Commission”) on the net sales revenue that is collected on all products
sold based on the wholesale price. To qualify for Commissions, the sale must be
profitable based on the current total product pricing. The Commission is net of
returns.         (c) Bonus. The Executive shall be eligible for an annual bonus
payment in an amount to be determined by the Board and Executive (the “Bonus”).
The Bonus shall be determined and payable based on the achievement of certain
performance objectives of the Company as established by the Board and
communicated to the Executive in writing as soon as practicable after
commencement of the year in respect of which the Bonus is paid.       (d)Equity
Grants. The Executive shall be granted the following equity awards:

 

  (i) On the Effective Date, Executive shall be granted 6,000,000 shares of
restricted common stock, par value $0.001 per share (the “Common Stock”) of the
Company (the “First Grant”), which shall be subject to vesting as set forth in
this Section 2(d)(i). 1,500,000 shares of Common Stock in the First Grant shall
vest on the 6 month anniversary of the Effective Date; 1,500,000 shares of
Common Stock in the First Grant shall vest on the 12 month anniversary of the
Effective Date; and thereafter 250,000 shares of Common Stock in the First Grant
shall vest each month thereafter, to modification as set forth in Section 3.    
    (ii) On each anniversary of the Effective Date, the Executive shall be
granted 500,000 (subject to the last sentence of this Section 2(d)(ii)) shares
of Common Stock of the Company (each, a “Second Grant”) that will vest as set
forth in this Section 2(d)(ii). 50% of each Second Grant shall vest on the first
anniversary of the date of the grant of such Second Grant and the remaining 50%
of each Second Grant shall vest on the second anniversary of the of the date of
the grant of such Second Grant, subject in each case to modification as set
forth in Section 3. Notwithstanding the 500,000 shares of Common Stock
referenced above, the Parties acknowledge and agree that the amount of the
Second Grant is performance based and may be adjusted by the Board.        
(iii) Each of the First Grant, and Second Grants, if any, may be referred to
herein collectively as the “Stock Grants” and individually as a “Stock Grant.”

 



2

 

 

  (e) Expenses. The Company shall reimburse the Executive for all necessary and
reasonable travel, entertainment and other business expenses incurred by
Executive in the performance of Executive’s duties hereunder in accordance with
such reasonable procedures as the Company may adopt generally from time to time.
Expenses will be reimbursed upon the proper submission of the expenses.        
(f) Vacation. The Executive shall be entitled to 4 weeks of vacation annually,
holiday and sick leave at levels no less than commensurate with those provided
to any other senior executives of the Company, in accordance with the Company’s
vacation, holiday and other pay-for-time-not-worked policies.         (g)
Retirement and Welfare Benefits. The Executive shall be entitled to participate
in the Company’s health, life insurance, long and short-term disability, dental,
retirement, and medical programs, if any, pursuant to their respective terms and
conditions, on a basis no less than commensurate with those provided to any
other senior executives of the Company. Nothing in this Agreement shall preclude
the Company or any affiliate of the Company from terminating or amending any
employee benefit plan or program from time to time after the Effective Date,
provided that any such amendment or termination shall be effective as to the
Executive only if it is equally applicable to every other senior executive
officer of the Company.

 

3.Termination.

 

(a)Definition of Cause. For purposes hereof, “Cause” shall mean:

 

  (i) a material violation of any material written rule or policy of the
Company, a copy of which has been provided to Executive, (A) for which violation
any employee may be terminated pursuant to the written policies of the Company
reasonably applicable to an executive employee, and (B) which the Executive
fails to correct within 10 days after the Executive receives written notice from
the Board of such violation;         (ii) misconduct by the Executive to the
material and demonstrable detriment of the Company;         (iii) the
Executive’s conviction (by a court of competent jurisdiction, not subject to
further appeal) of, or pleading guilty to, a felony;         (iv) the
Executive’s continued and ongoing gross negligence in the performance of
Executive’s duties and responsibilities to the Company as described in this
Agreement; or         (v) the Executive’s material failure to perform
Executive’s duties and responsibilities to the Company as described in this
Agreement (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness or any such failure subsequent to the
Executive being delivered a notice of termination without Cause by the Company
or delivering a notice of termination for Good Reason to the Company), in either
case after written notice from the Board to the Executive of the specific nature
of such material failure and the Executive’s failure to cure such material
failure within ten (10) days following receipt of such notice.

 



3

 

 

(b)Definition of Good Reason. For purposes hereof, “Good Reason” shall mean:

 

  (i) a significant diminution by the Company of the Executive’s role with the
Company or a significant detrimental change in the nature and/or scope of the
Executive’s status with the Company (including a diminution in title);        
(ii) a reduction in Base Salary or target or maximum Bonus, other than as part
of an across-the-board reduction in salaries of management personnel (including
all vice presidents and positions above) of less than 20%;         (iii)  at any
time following a Change of Control (as defined in Section 4), a material
diminution by the Company of compensation and benefits (taken as a whole)
provided to the Executive as compared to immediately prior to a Change of
Control;         (iv) the relocation of the Executive’s principal executive
office to a location more than 50 miles further from the Executive’s principal
executive office immediately prior to such relocation; or         (v) any other
material breach by the Company of any of the terms and conditions of this
Agreement which the Company fails to correct within 10 days after the Company
receives written notice from Executive of such violation.

 

  (c) Termination by the Company. The Company may terminate the Term and
Executive’s employment hereunder at any time, with or without Cause, subject to
the terms and conditions herein.

 

  (i) For Cause. In the event that the Company terminates the Term or
Executive’s employment hereunder with Cause, then in such event, subject to
Section 3(e), (i) the Company shall pay to Executive any unpaid Base Salary and
benefits then owed or accrued, and any unreimbursed expenses incurred by the
Executive pursuant to Section 2(e), in each case through the termination date,
and each of which shall be paid within 10 days following the termination date;
(ii) any unvested portion of any Stock Grants shall immediately be forfeited as
of the termination date without any further action of the Parties; and (iii) all
of the Parties’ rights and obligations hereunder shall thereafter cease, other
than such rights or obligations which arose prior to the termination date or in
connection with such termination, and subject to Section 16.         (ii)
Without Cause. In the event that the Company terminates the Term or Executive’s
employment hereunder without Cause, then in such event, subject to Section 3(e),
(i) a pro rata portion of the First Grant, based on a pro rata vesting period of
24 months, to the extent not already vested, shall be deemed automatically
vested, based on the number of full months from the Effective Date to the date
of termination (i.e., 4.16666% of the First Grant shall be deemed vested for
each such month, such that if the termination date is 5 months after the
Effective Date, 20.8333% of the First Grant shall be deemed vested), provided,
however, that any portion of the First Grant that has already vested pursuant to
Section 2(d)(i) shall be included in such calculations (e.g., if the termination
date is 18 months after the Effective Date, 75% of the First Grant in total
shall be deemed vested), and all remaining unvested portions of the First Grant
shall be automatically forfeited; (ii) a pro rata portion of any Second Grant,
based on a pro rata vesting period of 24 months, to the extent not already
vested, shall be deemed automatically vested, based on the number of full months
from the date of grant of such Second Grant to the date of termination (i.e.,
4.16666% of such Second Grant, shall be deemed vested for each such month, such
that if the termination date is 5 months after the grant date of such Second
Grant, 20.8333% of such Second Grants hall be deemed vested), provided, however,
that any portion of each such Second Grant that has already vested pursuant to
Section 2(d)(ii) shall be included in such calculations (e.g., if the
termination date is 18 months after the grant date of such Second Grant, 75% of
such Second Grant in total shall be deemed vested), and all remaining unvested
portions of any Second Grant shall be automatically forfeited; (iii) the Company
shall pay to Executive any benefits then owed or accrued, and any unreimbursed
expenses incurred by the Executive pursuant to Section 2(e), in each case
through the termination date, and each of which shall be paid on the termination
date; and (iv) all of the Parties’ rights and obligations hereunder shall
thereafter cease, other than such rights or obligations which arose prior to the
termination date or in connection with such termination, and subject to Section
16.

 



4

 

 

(d)Termination by the Executive. The Executive may terminate the Term or resign
from Executive’s employment hereunder at any time, with or without Good Reason.

 

  (i) With Good Reason. In the event that Executive terminates the Term or
resigns from Executive’s employment hereunder with Good Reason, the Company
shall pay to Executive the amounts, and Executive shall, subject to Section
3(e), be entitled to such benefits (including without limitation any vesting of
unvested shares under any Grant), that would have been payable to Executive or
which Executive would have received had the Term and Executive’s employment been
terminated by the Company without Cause pursuant to Section 3(c)(ii).        
(ii) Without Good Reason. In the event that Executive terminates the Term or
resigns from Executive’s employment hereunder without Good Reason, the Company
shall pay to Executive the amounts, and Executive shall be entitled, subject to
Section 3(e), to such benefits (including without limitation any vesting of
unvested shares under any Grant), that would have been payable to Executive or
which Executive would have received had the Term and Executive’s employment been
terminated by the Company with Cause pursuant to Section 3(c)(i).

 

  (e) Termination by Death or Disability. In the event of the Executive’s death
or total disability (as defined in Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended) during the Term, the Term and Executive’s employment shall
terminate on the date of death or total disability. In the event of such
termination, the Company’s sole obligations hereunder to the Executive (or the
Executive’s estate) shall be for unpaid Base Salary, accrued but unpaid Bonus
and benefits (then owed or accrued and owed in the future), a pro-rata Bonus for
the year of termination based on the Executive’s target Bonus for such year and
the portion of such year in which the Executive was employed, and reimbursement
of expenses pursuant to Section 2(e) through the effective date of termination,
each of which shall be paid within 10 days following the date of the Executive’s
termination, and any unvested portion of any Stock Grants shall immediately be
forfeited as of the termination date without any further action of the Parties.
        (f) Review Period (180 Days). The Parties acknowledge and agree that the
Company is in the process of completing financing transactions. In the event
that such financing transactions are not completed to the approval of the Board
within 180 days of the Effective Date, the Executive’s compensation may be
reviewed and may be adjusted by the Board until suitable financing transactions
have been completed.

 



5

 

 

4.Change of Control.

 



  (a) A “Change of Control” shall be deemed to have occurred if, after the
Effective Date, (i) the beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than 50% of the combined voting power of the Company is
acquired by any “person” as defined in sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any subsidiary of the Company, or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company), (ii) the merger or consolidation of the Company with or into another
corporation where the shareholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Company immediately prior to such merger or consolidation, or
(iii) the sale or other disposition of all or substantially all of the Company’s
assets to an entity, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by shareholders of the Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Company immediately prior to such sale or disposition.         (b) Anything in
this Agreement to the contrary notwithstanding, if it is determined that any
payment or benefit provided to the Executive under this Agreement or otherwise,
whether or not in connection with a Change of Control (a “Payment”), would
constitute an “excess parachute payment” within the meaning of section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), such that the
Payment would be subject to an excise tax under section 4999 of the Code (the
“Excise Tax”), the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount of the Gross-Up Payment retained by
the Executive after the payment of any Excise Tax and any federal, state and
local income and employment tax on the Gross-Up Payment, shall be equal to the
Excise Tax due on the Payment and any interest and penalties in respect of such
Excise Tax. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of
Executive’s residence (or, if greater, the state and locality in which Executive
is required to file a nonresident income tax return with respect to the Payment)
in the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.         (c) All determinations made
pursuant to the foregoing paragraph shall be made by the Company which shall
provide its determination and any supporting calculations (the “Determination”)
to the Executive within thirty days of the date of the Executive’s termination
or any other date selected by the Executive or the Company. Within ten calendar
days of the delivery of the Determination to the Executive, the Executive shall
have the right to dispute the Determination (the “Dispute”). The existence of
any Dispute shall not in any way affect the Executive’s right to receive the
Gross-Up Payments in accordance with the Determination. If there is no dispute,
the Determination by the Company shall be final, binding and conclusive upon the
Executive, subject to the application of Section 4(d). Within ten days after the
Company’s determination, the Company shall pay to the Executive the Gross-Up
Payment, if any. If the Company determines that no Excise Tax is payable by the
Executive, it will, at the same time as it makes such determination, furnish
Executive with an opinion that the Executive has substantial authority not to
report any Excise Tax on Executive’s federal, state, local income or other tax
return. The Company agrees to indemnify and hold harmless the Company of and
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section 4(c), except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Company.

 



6

 

 

  (d) As a result of the uncertainty in the application of sections 4999 and
280G of the Code, it is possible that the Gross-Up Payments either will have
been made which should not have been made, or will not have been made which
should have been made, by the Company (an “Excess Gross-Up Payment” or a
“Gross-Up Underpayment,” respectively). If it is established pursuant to (A) a
final determination of a court for which all appeals have been taken and finally
resolved or the time for all appeals has expired, or (B) an Internal Revenue
Service (the “IRS”) proceeding which has been finally and conclusively resolved,
that an Excess Gross-Up Payment has been made, such Gross-Up Excess Payment
shall be deemed for all purposes to be a loan to the Executive made on the date
the Executive received the Excess Gross-Up Payment and the Executive shall repay
the Excess Gross-Up Payment to the Company either (i) on demand, if the
Executive is in possession of the Excess Gross-Up Payment or (ii) upon the
refund of such Excess Gross-Up Payment to the Executive from the IRS, if the IRS
is in possession of such Excess Gross-Up Payment, together with interest on the
Excess Gross-Up Payment at (X) 120% of the applicable federal rate (as defined
in Section 1274(d) of the Code) compounded semi-annually for any period during
which the Executive held such Excess Gross-Up Payment and (Y) the interest rate
paid to the Executive by the IRS in respect of any period during which the IRS
held such Excess Gross-Up Payment. If it is determined (I) by the Company, the
Company (which shall include the position taken by the Company, together with
its consolidated group, on its federal income tax return) or the IRS, (II)
pursuant to a determination by a court, or (III) upon the resolution to the
Executive’s satisfaction of the Dispute, that a Gross-Up Underpayment has
occurred, the Company shall pay an amount equal to the Gross-Up Underpayment to
the Executive within ten calendar days of such determination or resolution,
together with interest on such amount at 120% of the applicable federal rate
compounded semi-annually from the date such amount should have been paid to the
Executive pursuant to the terms of this Agreement or otherwise, but for the
operation of this Section 4(d), until the date of payment.

 

5.Post-Termination Assistance. Upon the Executive’s termination of employment
with the Company, the Executive agrees to fully cooperate in all matters
relating to the winding up or pending work on behalf of the Company and the
orderly transfer of work to other employees of the Company following any
termination of the Executives’ employment. The Executive further agrees that
Executive will provide, upon reasonable notice, such information and assistance
to the Company as may reasonably be requested by the Company in connection with
any audit, governmental investigation, litigation, or other dispute in which the
Company is or may become a party and as to which the Executive has knowledge;
provided, however, that (i) the Company agrees to reimburse the Executive for
any related out-of-pocket expenses, including travel expenses, and (ii) any such
assistance may not unreasonably interfere with Executive’s then current
employment.

 

6.Restrictive Covenants. In consideration of the obligations of the Company
hereunder, the Executive agrees that Executive shall not:

 

  (a) during the Term and for a period of two years after a termination of the
Executive’s employment with the Company for any reason, (A) directly or
indirectly become an employee, director, consultant or advisor of, or otherwise
affiliated with, any business which provides, in whole or in part, the same or
similar services and/or products offered by Company, or (B) directly or
indirectly solicit or hire or encourage the solicitation or hiring of any person
who was an employee of the Company at any time on or after the date of such
termination (unless more than six months shall have elapsed between the last day
of such person’s employment by the Company and the first date of such
solicitation or hiring);

 



7

 

 

  (b) during or after the Term, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any other action which disparages the Company or its officers, directors,
businesses or reputations; or         (c) during or after the Term, without the
written consent of the Board, disclose to any person other than as required by
law or court order, any confidential information obtained by the Executive while
in the employ of the Company, provided, however, that confidential information
shall not include any information known generally to the public (other than as a
result of unauthorized disclosure by the Executive) or any specific information
or type of information generally not considered confidential by persons engaged
in the same business as the Company, or information disclosed by the Company by
any member of the Board or any other officer thereof to a third party without
restrictions on the disclosure of such information.         (d) Executive agrees
that the geographic scope of the above restrictions shall extend to the
geographic area in which Company actively conducted business immediately prior
to termination of this Agreement or expiration of the Term.         (e) For the
purpose of Section 5 and Section 6 only, the term “Company” shall mean the
Company and its subsidiaries. Notwithstanding the above, nothing in this
Agreement shall preclude the Executive from making truthful statements or
disclosures that are required by applicable law, regulation or legal process.  
      (f) Executive admits and agrees that Executive’s breach of the provisions
of this Section 6 would result in irreparable harm to the Company. Accordingly,
in the event of Executive’s breach or threatened breach of such restrictions,
Executive agrees that the Company shall be entitled to an injunction restraining
such breach or threatened breach without the necessity of posting a bond or
other security. Further, in the event of Executive’s breach, the duration of the
restrictions contained in this Section 6 shall be extended for the entire time
that the breach existed so that the Company is provided with the benefit of the
full time period provided herein.         (g) In addition to injunctive relief,
the Company shall be entitled to any other remedy available in law or equity by
reason of Executive’s breach or threatened breach of the restrictions contained
in this Section 6.         (h) If the Company or Executive retains an attorney
to enforce or attest the provisions of this Section 6, the successful Party in
such proceeding shall be entitled to receive its attorneys’ fees and costs so
incurred both prior to filing a lawsuit, during the lawsuit and on appeal, from
the unsuccessful Party in such proceeding.         (i) It is the intent and
understanding of each Party hereto that if, in any action before any arbitration
panel, court or agency legally empowered to enforce this Agreement, any term,
restriction, covenant or promise in this Section 6 is found to be unreasonable
and for that reason unenforceable, then such term, restriction, covenant or
promise shall be deemed modified to the extent necessary to make it enforceable
by such arbitration panel, court or agency.

 



8

 

 

  7. Enforcement. The Executive hereby expressly acknowledges that the
restrictions contained in Section 6 are reasonable and necessary to protect the
Company’s legitimate interests, that the Company would not have entered into
this Agreement in the absence of such restrictions, and that any violation of
such restrictions will result in irreparable harm to the Company. The Executive
agrees that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of the restrictions contained in Section 6, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. The Executive irrevocably and unconditionally (i) agrees that
any legal proceeding arising out of this paragraph may be brought in any United
States District Court located in the State of Wyoming (the “Selected Courts”),
(ii) consents to the non-exclusive jurisdiction of the Selected Courts in any
such proceeding, and (iii) waives any objection to the laying of venue of any
such proceeding in any Selected Court.         8. No Mitigation or Set Off. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether the Executive obtains other employment. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against the Executive or others;
provided, however, the Company shall have the right to offset the amount of any
funds loaned or advanced to the Executive and not repaid against any severance
obligations the Company may have to the Executive hereunder.         9. Return
of Documents. Upon termination of Executive’s employment, the Executive agrees
to return all documents belonging to the Company in Executive’s possession
including, but not limited to, contracts, agreements, licenses, business plans,
equipment, software, software programs, products, work-in-progress, source code,
object code, computer disks, books, notes and all copies thereof, whether in
written, electronic or other form; provided that the Executive may retain copies
of Executive’s rolodex. In addition, the Executive shall certify to the Company
in writing as of the effective date of termination that none of the assets or
business records belonging to the Company are in Executive’s possession, remain
under Executive’s control, or have been transferred to any third person.

 

10.Intellectual Property Rights.

 

  (a) Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any invention, whether or not patentable, know-how, designs, mask
works, trademarks, formulae, processes, manufacturing techniques, trade secrets,
ideas, artwork, software or any copyrightable or patentable works. Executive
agrees to disclose promptly in writing to Company, or any person designated by
Company, all Work Product that is solely or jointly conceived, made, reduced to
practice, or learned by Executive in the course of any work performed for
Company (“Company Work Product”). Executive agrees (a) to use Executive’s best
efforts to maintain such Company Work Product in trust and strict confidence;
(b) not to use Company Work Product in any manner or for any purpose not
expressly set forth in this Agreement; and (c) not to disclose any such Company
Work Product to any third party without first obtaining Company’s express
written consent on a case-by-case basis.         (b) Ownership of Company Work
Product. Executive agrees that any and all Company Work Product conceived,
written, created or first reduced to practice in the performance of work under
this Agreement shall be deemed “work for hire” under applicable law and shall be
the sole and exclusive property of Company.

 



9

 

 

  (c) Assignment of Company Work Product. Executive irrevocably assigns to
Company all right, title and interest worldwide in and to the Company Work
Product and all applicable intellectual property rights related to the Company
Work Product, including without limitation, copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights (the “Proprietary
Rights”). Except as set forth below, Executive retains no rights to use the
Company Work Product and agrees not to challenge the validity of Company’s
ownership in the Company Work Product. Executive hereby grants to Company a
perpetual, non-exclusive, fully paid-up, royalty-free, irrevocable and
world-wide right, with rights to sublicense through multiple tiers of
sublicensees, to reproduce, make derivative works of, publicly perform, and
display in any form or medium whether now known or later developed, distribute,
make, use and sell any and all Executive owned or controlled Work Product or
technology that Executive uses to complete the services and which is necessary
for Company to use or exploit the Company Work Product.         (d) Assistance.
Executive agrees to cooperate with Company or its designee(s), both during and
after the Term, in the procurement and maintenance of Company’s rights in
Company Work Product and to execute, when requested, any other documents deemed
necessary by Company to carry out the purpose of this Agreement. Executive will
assist Company in every proper way to obtain, and from time to time enforce,
United States and foreign Proprietary Rights relating to Company Work Product in
any and all countries. Executive’s obligation to assist Company with respect to
Proprietary Rights relating to such Company Work Product in any and all
countries shall continue beyond the termination of this Agreement, but Company
shall compensate Executive at a reasonable rate to be mutually agreed upon after
such termination for the time actually spent by Executive at Company’s request
on such assistance.         (e) Execution of Documents. In the event Company is
unable for any reason, after reasonable effort, to secure Executive’s signature
on any document requested by Company pursuant to this Section 10(f) within seven
(7) days of the Company’s initial request to Executive, Executive hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as its agent and attorney in fact, which appointment is coupled with an
interest, to act for and on its behalf solely to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of this Section with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Company any and all claims,
of any nature whatsoever, which Executive now or may hereafter have for
infringement of any Proprietary Rights assignable hereunder to Company.        
(f) Executive Representations and Warranties. Executive hereby represents and
warrants that: (i) Company Work Product will be an original work of Executive or
all applicable third parties will have executed assignments of rights reasonably
acceptable to Company; (ii) neither the Company Work Product nor any element
thereof will infringe the intellectual property rights of any third party; (iii)
neither the Company Work Product nor any element thereof will be subject to any
restrictions or to any mortgages, liens, pledges, security interests,
encumbrances or encroachments; (iv) Executive will not grant, directly or
indirectly, any rights or interest whatsoever in the Company Work Product to any
third party; (v) Executive has full right and power to enter into and perform
Executive’s obligations under this Agreement without the consent of any third
party; (vi) Executive will use best efforts to prevent injury to any person
(including employees of Company) or damage to property (including Company’s
property) during the Term; and (vii) should Company permit Executive to use any
of Company’s equipment, tools, or facilities during the Term, such permission
shall be gratuitous and Executive shall be responsible for any injury to any
person (including death) or damage to property (including Company’s property)
arising out of use of such equipment, tools or facilities.

 



10

 

 

11.Confidentiality

 

  (a) Definition. For purposes of this Agreement, “Confidential Information”
shall mean all Company Work Product and all non-public written, electronic, and
oral information or materials of Company communicated to or otherwise obtained
by Executive in connection with this Agreement, which is related to the
products, business and activities of Company, its Affiliates (as defined below),
and subsidiaries, and their respective customers, clients, suppliers, and other
entities with which such party does business, including: (i) all costing,
pricing, technology, software, documentation, research, techniques, procedures,
processes, discoveries, inventions, methodologies, data, tools, templates, know
how, intellectual property and all other proprietary information of Company;
(ii) the terms of this Agreement; and (iii) any other information identified as
confidential in writing by Company. Confidential Information shall not include
information that: (a) was lawfully known by Executive without an obligation of
confidentiality before its receipt from Company; (b) is independently developed
by Executive without reliance on or use of Confidential Information; (c) is or
becomes publicly available without a breach by Executive of this Agreement; or
(d) is disclosed to Executive by a third party which is not required to maintain
its confidentiality. An “Affiliate” of a Party shall mean any entity directly or
indirectly controlling, controlled by, or under common control with, such Party
at any time during the Term for so long as such control exists.         (b)
Company Ownership. Company shall retain all right, title, and interest to the
Confidential Information, including all copies thereof and all rights to
patents, copyrights, trademarks, trade secrets and other intellectual property
rights inherent therein and appurtenant thereto. Subject to the terms and
conditions of this Agreement, Company hereby grants Executive a non-exclusive,
non-transferable, license during the Term to use any Confidential Information
solely to the extent that such Confidential Information is necessary for the
performance of Executive’s duties hereunder. Executive shall not, by virtue of
this Agreement or otherwise, acquire any proprietary rights whatsoever in
Confidential Information, which shall be the sole and exclusive property and
confidential information of Company. No identifying marks, copyright or
proprietary right notices may be deleted from any copy of Confidential
Information. Nothing contained herein shall be construed to limit the rights of
Company from performing similar services for, or delivering the same or similar
deliverable to, third parties using the Confidential Information and/or using
the same personnel to provide any such services or deliverables.         (c)
Confidentiality Obligations. Executive agrees to hold the Confidential
Information in confidence and not to copy, reproduce, sell, assign, license,
market, transfer, give or otherwise disclose such Confidential Information to
any person or entity or to use the Confidential Information for any purposes
whatsoever, without the express written permission of Company, other than
disclosure to Executive’s, partners, principals, directors, officers, employees,
subcontractors and agents on a “need-to-know” basis as reasonably required for
the performance of Executive’s obligations hereunder or as otherwise agreed to
herein. Executive shall be responsible to Company for any violation of this
Section 11 by Executive’s employees, subcontractors, and agents. Executive shall
maintain the Confidential Information with the same degree of care, but no less
than a reasonable degree of care, as Executive employs concerning its own
information of like kind and character.         (d) Required Disclosure. If
Executive is requested to disclose any of the Confidential Information as part
of an administrative or judicial proceeding, Executive shall, to the extent
permitted by applicable law, promptly notify Company of that request and
cooperate with Company, at Company’s expense, in seeking a protective order or
similar confidential treatment for the Confidential Information. If no
protective order or other confidential treatment is obtained, Executive shall
disclose only that portion of Confidential Information which is legally required
and will exercise all reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded the Confidential Information which is
required to be disclosed.

 



11

 

 

  (e) Enforcement. Executive acknowledges that the Confidential Information is
unique and valuable, and that remedies at law will be inadequate to protect
Company from any actual or threatened breach of this Section 11 by Executive and
that any such breach would cause irreparable and continuing injury to Company.
Therefore, Executive agrees that Company shall be entitled to seek equitable
relief with respect to the enforcement of this Section 11 without any
requirement to post a bond, including, without limitation, injunction and
specific performance, without proof of actual damages or exhausting other
remedies, in addition to all other remedies available to Company at law or in
equity. For greater clarity, in the event of a breach or threatened breach by
Executive of any of the provisions of this Section 11, in addition to and not in
limitation of any other rights, remedies or damages available at law or in
equity, Company shall be entitled to a permanent injunction or other like remedy
in order to prevent or restrain any such breach or threatened breach by
Executive, and Executive agrees that an interim injunction may be granted
against Executive immediately on the commencement of any action, claim, suit or
proceeding by Company to enforce the provisions of this Section 11, and
Executive further irrevocably consents to the granting of any such interim or
permanent injunction or any like remedy. If any action at law or in equity is
necessary to enforce the terms of this Section 11, Executive, if it is
determined to be at fault, shall pay Company’s reasonable legal fees and
expenses on a substantial indemnity basis.         (f) Related Duties. Executive
shall: (i) promptly deliver to Company upon Company’s request all materials in
Executive’s possession which contain Confidential Information; (ii) use its best
efforts to prevent any unauthorized use or disclosure of the Confidential
Information; (iii) notify Company in writing immediately upon discovery of any
such unauthorized use or disclosure; and (iv) cooperate in every reasonable way
to regain possession of any Confidential Information and to prevent further
unauthorized use and disclosure thereof.         (g) Legal Exceptions. Further
notwithstanding the foregoing provisions of this Section 11, Executive may
disclose confidential information as may be expressly required by law,
governmental rule, regulation, executive order, court order, or in connection
with a dispute between the Parties; provided that prior to making any such
disclosure, Executive shall use its best efforts to: (i) provide Company with at
least fifteen (15) days’ prior written notice setting forth with specificity the
reason(s) for such disclosure, supporting documentation therefor, and the
circumstances giving rise thereto; and (ii) limit the scope and duration of such
disclosure to the strictest possible extent.         (h) Limitation. Except as
specifically set forth herein, no licenses or rights under any patent,
copyright, trademark, or trade secret are granted by Company to Executive
hereunder, or are to be implied by this Agreement. Except for the restrictions
on use and disclosure of Confidential Information imposed in this Agreement, no
obligation of any kind is assumed or implied against either Party or their
Affiliates by virtue of meetings or conversations between the Parties hereto
with respect to the subject matter stated above or with respect to the exchange
of Confidential Information. Each party further acknowledges that this Agreement
and any meetings and communications of the Parties and their affiliates relating
to the same subject matter shall not: (i) constitute an offer, request,
invitation or contract with the other Party to engage in any research,
development or other work; (ii) constitute an offer, request, invitation or
contract involving a buyer-seller relationship, joint venture, teaming or
partnership relationship between the Parties and their affiliates; or (iii)
constitute a representation, warranty, assurance, guarantee or inducement with
respect to the accuracy or completeness of any Confidential Information or the
non-infringement of the rights of third persons.

 



12

 

 

  12. Effect of Waiver. The waiver by either Party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof. No waiver shall be valid unless in writing.        
13. Assignment. This Agreement may not be assigned by either Party without the
express prior written consent of the other Party hereto, except that the Company
(i) may assign this Agreement to any subsidiary or affiliate of the Company,
provided that no such assignment shall relieve the Company of its obligations
hereunder without the written consent of the Executive, and (ii) will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. This Agreement shall inure to the benefit of,
and shall be binding upon, the successors and permitted assigns of the Parties.
        14. No Third-Party Rights. Except as expressly provided in this
Agreement, this Agreement is intended solely for the benefit of the Parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person or entity other than the Parties hereto.         15. Entire
Agreement; Effectiveness of Agreement. This Agreement sets forth the entire
agreement of the Parties hereto and shall supersede any and all prior agreements
and understandings concerning the Executive’s employment by the Company. This
Agreement may be changed only by a written document signed by the Executive and
the Company. Notwithstanding the foregoing, this Agreement shall not supersede
or replace any agreement entered into between the Company and the Executive with
respect to any plan or benefit described in Section 2(g).         16. Survival.
The provisions of Section 4, Section 5, Section 6, Section 7, Section 9, this
Section 16, Section 18 and Section 19 shall survive any termination or
expiration of this Agreement.         17. Severability. If any one or more of
the provisions, or portions of any provision, of the Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions or parts hereof shall not in any way be affected or
impaired thereby.         18. Governing Law. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE AND
PROCEDURAL LAWS OF THE STATE OF WYOMING WITHOUT REGARD TO RULES GOVERNING
CONFLICTS OF LAW.

 

19.Arbitration.

 

  (a) Other than as set forth in Section 7, any controversy, claim or dispute
arising out of or relating to this Agreement or the Executive’s employment by
the Company, including, but not limited to, common law and statutory claims for
discrimination, wrongful discharge, and unpaid wages, shall be resolved by
arbitration in Charlotte, North Carolina pursuant to then prevailing National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association. The arbitration shall be conducted by three arbitrators, with one
arbitrator selected by each Party and the third arbitrator selected by the two
arbitrators so selected by the Parties. The arbitrators shall be bound to follow
the applicable Agreement provisions in adjudicating the dispute. It is agreed by
both Parties that the arbitrators’ decision is final, and that no Party may take
any action, judicial or administrative, to overturn such decision. The judgment
rendered by the arbitrators may be entered in the Selected Courts. Each Party
will pay its own expenses of arbitration and the expenses of the arbitrators
will be equally shared provided that, if in the opinion of the arbitrators any
claim, defense, or argument raised in the arbitration was unreasonable, the
arbitrators may assess all or part of the expenses of the other Party (including
reasonable attorneys’ fees) and of the arbitrators as the arbitrators deem
appropriate. The arbitrators may not award either Party punitive or
consequential damages.

 



13

 

 

  (b) WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

20.Indemnification. During the Term, the Executive shall be entitled to
indemnification and insurance coverage for directors’ and officers’ liability,
fiduciary liability and other liabilities arising out of the Executive’s
position with the Company in any capacity, in an amount not less than the
highest amount available to any other senior level executive or member of the
Board and to the full extent provided by the Company’s certificate of
incorporation or by-laws, and such coverage and protections, with respect to the
various liabilities as to which the Executive has been customarily indemnified
prior to termination of employment, shall continue for at least six years
following the end of the Term. Any indemnification agreement entered into
between the Company and the Executive shall continue in full force and effect in
accordance with its terms following the termination of this Agreement.

 

21.Notices.

 

(a)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, or by registered or certified
mail, return receipt requested, postage prepaid, or by email with return receipt
requested and received or nationally recognized overnight courier service,
addressed as set forth below or to such other address as either Party shall have
furnished to the other in writing in accordance herewith. All notices, requests,
demands and other communications shall be deemed to have been duly given (i)
when delivered by hand, if personally delivered, (ii) when delivered by courier
or overnight mail, if delivered by commercial courier service or overnight mail,
and (iii) on receipt of confirmed delivery, if sent by email.

 

If to the Company:

 

Life Clips, Inc.

Attn: Victoria Rudman / CC: Huey Long

18851 NE 29th Ave., Suite 700
Aventura, FL 33180

 

Email: info@lifeclips.com

 

If to Executive:

 

William Singer

Life Clips, Inc.

18851 NE 29th Ave., Suite 700
Aventura, FL 33180

 

Email: info@lifeclips.com

 

14

 

 

  22. Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.         23. Rule of Construction. The general
rule of construction for interpreting a contract, which provides that the
provisions of a contract should be construed against the Party preparing the
contract, is waived by the Parties hereto. Each Party acknowledges that such
Party was represented by separate legal counsel in this matter who participated
in the preparation of this Agreement or such Party had the opportunity to retain
counsel to participate in the preparation of this Agreement but elected not to
do so.         24. Execution in Counterparts, Electronic Transmission. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original. The signature of any party to this Agreement which is
transmitted by any reliable electronic means such as, but not limited to, a
photocopy, electronically scanned or facsimile machine, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.

 

[Signatures appear on following page]

 



15

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

Life Clips, Inc.         By /s/ Huey Long   Name: Huey Long   Title CEO  

 

William Singer         By: /s/ William Singer   Name: William Singer  

 



16

 

